        Case 1:19-cv-00656-JAP-JHR Document 79 Filed 08/27/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

 SETTLEMENT CONFERENCE BEFORE MAGISTRATE JUDGE JERRY H. RITTER

Caption:         Jenkins v. City of Las Vegas et al
                 CV 19-0656 JAP/JHR

Date & Time: Thursday, August 27, 2020, at 9:00 a.m.


Appearances for Plaintiffs:                             Appearances for Defendants:

Merit Bennett                                           Renni Zifferblatt


Plaintiff In Attendance:                                Defendants In Attendance:

Kenneth Jenkins                                         Glenda Sanchez



Others Attending:




__x__Case settled. Per order filed concurrently, closing documents due on___________________.

____Case did not settle.

____Settlement efforts to be continued on____________________at_______.

__x__ Telephonic Proceedings (AT&T); Time in Court and on calls with Counsel = 8.5 hours.
